        Case 7:15-cv-07985-KMK Document 440 Filed 06/17/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT;
                       FOR THE SOUTHERN DISTRICT OF NEW YOtUC

                                                           Civil Action No.: 7:1 5-cv-7985-KMK-PED
 ELAVON, INC.

         Plaintiff,

                 V.
                                                            ORDER DIRECTING NON-PARTIES
                                                             JERUSALEM SHROUDS LLC AND
 NORTHEAST ADVANCE TECHNOLOGIES, INC.,                       THE PILLARSTONE GROUP, INC.
 SAMUEL BRACH, JOSHUA BRACH, ESTEBAN                          TO COMPLY WITH SUBPOENAS
 CASTILLO, JOEL FRIEDMAN, RIVKY
 FRIEDMAN,

         Defendants.



       Upon the application of plaintiff Elavon, Inc. ("Eiavon") for an Order (the "Application")

directing non-party Jcmsalem Shrouds LLC ("Jerusalem Shrouds) and non-party The Piilarstone

Group, Inc. ("Pillarstone") to comply with duly-served Subpoenas to Testify At a Deposition In a

Civil Action (the "Subpoenas"), and upon review of the submissions of counsel in support thereof,

and good cause otherwise appearing, it is hereby

       ORDERED that Elavon's Application is GRANTED; and it is

       FURTHER ORDERED that, within j T" _ days of service of this Order

together with a copy of the Subpoena served upon Jerusalem Shrouds earlier, Jerusalem Shrouds

shall contact, or shall direct its counsel to confer with, Elavon's counsel concerning its compliance

with the Subpoena; and it is

       FURTHER ORDERED that, within _I I _days of service of this Order

together with a copy of the Subpoena served upon Piilarstone earlier, Pillarstone shali contact, or

shall direct its counsel to confer with, Elavon's counsel concerning its compliance with the

Subpoena; and it is
         Case 7:15-cv-07985-KMK Document 440 Filed 06/17/21 Page 2 of 2




         FURTHER ORDERED that service of this Order shall be made by personal service upon

any principal, agent (other than the New York Secretary of State) or owner of Jerusalem Shrouds

and Piilarstone.


         IT IS SO ORDERED.




                                                   PAUL'X DAVISON
                                                   United States Magistrate Judge



Dated:




                                                                                    -U-.
                                                   (i f' .'? V fk~..
                                                                            A
                                                                        / •P-- S ^ r-^""
                                         i v. \^^"'f' £^'s^s-"
